DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Pre-Appeal, filed 6-21-2021, with respect to the claims/art have been fully considered and are persuasive.  The Final rejection has been withdrawn. 
1.  A double patenting rejection is put forth below based on a new analysis.
1.  The examiner has applied new prior art below in this Non-Final Office Action (taken from the copending application and found in the current IDS). Essentially, this office action tracks the NFOA recently sent for the copending 16/485582 application.
2.  Several notes/interpretations are put forth below:
i. The claim uses Alternative Language (“or”) and technically only one of the limitations in the OR Clause need be found:
“..receiving from the target network node, feedback indicating whether the QoE Measurement will be continued or terminated; and notifying the first Measurement Initiating node whether the QoE Measurement will be continued by the terminal or terminated following the transfer of servicing the terminal from the source to the target network node”.

As seen above, the use of the word OR allows the examiner to reject the claim by finding only ONE of the possibilities, ie. either a Continue or Terminated message is sent.
Removing the ALTERNATIVE LANGUAGE allows the claim to be re-written as follows:

“..receiving from the target network node, feedback indicating whether the QoE Measurement will be continued; and notifying the first Measurement Initiating node whether the QoE Measurement will be continued by the terminal following the transfer of servicing the terminal from the source to the target network node”.

b. TERMINATED:
 “..receiving from the target network node, feedback indicating whether the QoE Measurement will be terminated; and notifying the first Measurement Initiating node whether the QoE Measurement will be terminated by the the terminal following the transfer of servicing the terminal from the source to the target network node”.

It would be a different story had the applicant written the claim to state that:
a. “there are two possible messages that can be sent, at least Continue and Not Continue messages, and 
b. the Target will send either Continue or Terminated messages based upon the Target’s service capabilities. 
That would require BOTH messages to be found since it states Continue AND Terminated must be availble to send.   
Again, without first stating that BOTH messages are required and then putting forth selecting of one of them, the examiner need only find one.
ii.  The QoE concept can be broadly interpreted as a “service” that is provided by the network.  Other services are well known, such as voice, data, streaming, tracing, Proximity Service (Pro Se), location/positioning service, Mobility Service (MME function/devices), hand-off, etc..   Prior art provided below shows that a service may be (or might not be) supported at a future/Target RAN/BTS – feedback is provided that provides a “Continue/Not Continue” type answer.
iii.  The claim is cleverly crafted and DOES NOT specify where the QoE Measurement Initiation node is located.   While one skilled might infer that it is located somewhere up in the network, prior art applied below shows that a service’s “control function/node” can be located at the RAN/BTS.


3.  The examiner’s rejection below is summarized as follows:
a.  The AAPA teaches the majority of the claim, to include QoE trace session, handoff to a Target and feedback to the network.
b.  Secondary prior art teaches that a service’s “function/node” can be located at a RAN/BTS.
c.  Tertiary prior art teaches that feedback can be sent from a Target to a Source node to inform said Source as to IF the Target can/can’t support the service.
The logic being that the AAPA teaches the majority but is silent on a) feeding back to the service control function/entity that support will continue at the Target and b) having the feedback pass from the Target to the Source and then to the service control function entity.

4.  The applicant’s claims can be shown in the slides below.

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Figure 1 shows how QoE works when only a Source BTS/RAN is involved while Figure 2 shows the applicant’s design when a Target is involved.


    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Figure 3 above shows a configuration from prior art of record that combines a “service function/entity” at the RAN/BTS+BSC/RNC – in this particular case, it is QoE functionality but it can be another service/functionality.   Hence feedback data (as per the AAPA) flows from the Target to the QoE – and the configuration above has that data pass from the Target to the Source which relays it to the QoE function/entity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-58 of copending Application No. 16/485582.
This is a provisional nonstatutory double patenting rejection.
The rejection of the instant application puts forth various prior art (which is used in the copending application’s rejection) but is silent on “generic” QoE Measurement data (ie. the instant application uses QoE Trace Session data while the 16/485582 application which uses “generic” QoE Measurement data).
At least the instant application’s AAPA teaches TRACE SESSION information being used in a QoE Session while the copending application uses “generic” QoE data, hence one skilled sees that the measurement process can be directed toward either “generic” QoE data or to QoE Trace Session data.
     ‘582 Application’s SPEC excerpts		Instant Application’s SPEC excepts
Wireless communication networks are widely deployed, and are ubiquitous in many 
parts of the world. Wireless communication networks continue to evolve, expanding both the variety and complexity of services offered, and the number of subscribers. As these networks increase in area, scope, and complexity, effective management of the routine operation of the networks becomes increasingly difficult. In response, a number of partially- or fully-automated20 network diagnostic and analysis tools and procedures have been developed and standardized. 
In 3GPP release 14 there is an ongoing work item for "Quality of Experience (QoE) 
Measurement Collection" for the Universal Mobile Telecommunications System (UMTS), the 
third-generation (3G), packet-based networking standard. A corresponding work item is planned 
for Long Term Evolution (LTE), the 4G standard, in release 15.


   




 A purpose of the measurement 
30 collection is to be able to improve the RAN to get better quality of the streaming service. The 
current RAN-specific measurements are focused on radio related issues, and do not consider 
the end-user quality of the application being used. 

Another purpose of the work item(s) is to use the Radio Resource Control (RRC) 
protocol to start the measurements and to transmit the result back from the terminal. The 
35 resulting file should be possible to extract in RAN, as the possible improvements will be done in RAN and there might be different operators for RAN and other parts of the network. 
The measurements are initiated towards RAN by either a QoE Measurement request 
from the core network (CN) or from the network subset responsible for operations,1 WO 2018/150249 PCT/IB2017/058474 
administration and management (OAM). 

The QoE Measurement request contains an area 
where the terminal should perform the measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. 
A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal. The dash file 
5 contains configuration data for the terminal, e.g., duration of the QoE measurements and which data should be collected. The current approach assumes that the configuration file is included as a container in an RRC message. When the terminal has completed the QoE measurement 
collection, it sends a result file back to the RNC in another RRC message containing a result container. When the RNC has received the result file, it forwards it to a collection node where10 the contents of the dash file can be retrieved. The QoE measurement is managed and 
maintained by a Measurement Initiating node. 
During relocation of servicing a terminal from a source network node to a target network 
node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future 
Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE15 measurements should continue by the terminal. 
The QoE configuration is sent either from OAM to RAN, or from CN to RAN. The QoE 
dash configuration file, the IP address, and collecting area are sent to RAN - in particular, to the terminal's serving node, also referred to as a base station (RNC in UTRAN, eNB in LTE; gNB in 
NR). Further there is a need to feedback to the OAM or the node that initiated the QoE 
20 measurement, e.g., Serving GRPS Support Node (SGSN) or the serving RNC, that the terminal 
with QoE measurement activated has been transferred to another serving node (e.g., new eNB or a serving node in a different RAN). 



In order to allow the QoE measurement to continue after relocation, relevant parameters 
must be transferred smoothly from the source network node to the target network node, allowing25 the QoE measurement to be managed in the target network node. 

Wireless communication networks are widely deployed, and are ubiquitous in many 
parts of the world. Wireless communication networks continue to evolve, expanding both the variety and complexity of services offered, and the number of subscribers. As these networks increase in area, scope, and complexity, effective management of the routine operation of the networks becomes increasingly difficult. In response, a number of partially- or fully-automated20 network diagnostic and analysis tools and procedures have been developed and standardized. 
One tool useful for network analysis and diagnostics is a trace session. The Third 
Generation Partnership Project (3GPP), the international standard-setting body for modern 
wireless communication networks, has defined trace sessions and associated procedures and signaling in Technical Specifications (TS) 32.421, 32.422, and 32.423. 
During a trace session,25 extensive technical network data associated with a terminal is collected, recorded, and reported 
to a trace collection entity in the network. The trace data may then be analysed, such as for 
troubleshooting, optimization, and the like. 

A purpose of the measurement 
collection is to be able to improve the RAN to get better quality of the streaming service. The1 
WO 2018/150248 PCT/IB2017/058471 current RAN-specific measurements are focused on radio related issues, and do not consider 
the end-user quality of the application being used. 

Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal. The 5 resulting file should be possible to extract in RAN, as the possible improvements will be done in RAN and there might be different operators for RAN and other parts of the network. 
The measurements are initiated towards RAN by either a trace request from the core 
network (CN) or from the network subset responsible for operations, administration and 
management (OAM). 

The trace request contains an area where the terminal should perform the10 measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. 

A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a 
so-called dash file to the terminal. The dash file contains configuration data for the terminal, 
e.g., duration of the measurements and what data that should be collected. The current 
approach assumes that the configuration file is included as a container in an RRC message.15 When the terminal has completed the measurement collection, it sends a result file back to the 
RNC in another RRC message containing a result container. When the RNC has received the result file, it forwards it to a trace collector entity (TCE) where the contents of the dash file can be retrieved. The trace session is managed and maintained by a Measurement Initiating node. 
During relocation of servicing a terminal from a source network node to a target network20 node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future 
Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE 
measurements should continue by the terminal. 
The QoE configuration is sent either from OAM to RAN, or from CN to RAN. Besides the 
QoE dash configuration file, the IP address, and collecting area, there is also trace session 
25 control information sent to RAN - in particular, to the terminal's serving node, also referred to as a base station (eNB in LTE; gNB in NR). During relocation or handover, the trace session 
information is not known by the target serving node. Further there is a need to feedback to the 
OAM or the node that initiated the QoE measurement, e.g., Serving GRPS Support Node 
(SGSN), that the terminal with QoE measurement activated has been transferred to another30 serving node (e.g., new eNB or a serving node in a different RAN). 

In order to allow the QoE measurement to continue, the trace session must be managed 
so it can be transferred smoothly from the source node to the target node, and so that the trace 
session can be managed in the new target node. 



Thusly, one skilled sees that you can perform either generic QoE Measurement (‘582 application) or QoE Trace Session (Instant Application) as based on their specifications/AAPA.   
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the Instant Application, such that, to provide either Trace or QoE measurement data for analysis by the network to optimize the user’s quality experience.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59-63, 65-69, 71-75, 77-78 and 80-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (AAPA) and further in view of  {Ogami US 20080153495  or Hakola et al. US 20140106757 } and Wei et al. US 9,930,675.
As per claim 59, AAPA teaches a method, performed by a source network node operative in a wireless communication network, of transferring service of a terminal to a target network node, wherein the source network node has a Quality of Experience (QoE) Measurement configured for the terminal, the QoE Measurement implemented as a trace session in the source network node by a Measurement Initiating node, (AAPA below teaches the network/RAN sending a QoE trace session information request to the UE for it to begin to measure QoE traces session information in its network area, Pg. 1, L21-27 and Pg. 2, L7-18, also see remaining AAPA Pg. 2, L19-33), characterized by;
One tool useful for network analysis and diagnostics is a trace session. The Third 
Generation Partnership Project (3GPP), the international standard-setting body for modern 
wireless communication networks, has defined trace sessions and associated procedures and signaling in Technical Specifications (TS) 32.421, 32.422, and 32.423. During a trace session,25 extensive technical network data associated with a terminal is collected, recorded, and reported to a trace collection entity in the network. The trace data may then be analysed, such as for troubleshooting, optimization, and the like.    (SPEC, pages 1-2)
The purpose of the work item(s) is to start measurements in a terminal, such as a User Equipment (UE), to collect information about the quality of streaming services used in the terminal. (SPEC, pages 1-2)
The measurements are initiated towards RAN by either a trace request from the core 
network (CN) or from the network subset responsible for operations, administration and 
management (OAM). The trace request contains an area where the terminal should perform the10 measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal. (SPEC, pages 1-2)
HANDOFF IS HERE > During relocation of servicing a terminal from a source network node to a target network20 node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE measurements should continue by the terminal. (SPEC, pages 1-2)
SENT TO SERVING NODE:  Besides the QoE dash configuration file, the IP address, and collecting area, there is also trace session 25 control information sent to RAN - in particular, to the terminal's serving node, also referred to as a base station (eNB in LTE; gNB in NR. (SPEC, pages 1-2) 
SENT TO ANOTHER/TARGET NODE:  Further there is a need to feedback to the OAM or the node that initiated the QoE 20 measurement, e.g., Serving GRPS Support Node (SGSN), that the terminal with QoE measurement activated has been transferred to another serving node (e.g., new eNB or a serving node in a different RAN).   (Examiner’s NOTE:  The “another serving node” called the “new eNB” and/or “a serving node in a different RAN” is interpreted as the TARGET NODE).  (Background, pages 1-2) 
Also see:  In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node  (Background, pages 1-2) 
But is silent on
receiving from the target network node, feedback indicating whether QoE measurement will be continued (or terminated); and 
notifying the Measurement Initiating node whether the QoE Measurement will be continued by the terminal (or terminated) following the transfer of service of the terminal from the source to the target network node.  
NOTE that the AAPA does consider that after relocation/handoff, relevant parameters (eg. QoE parameters) must be transferred from source to target node AND THEN allowing QoE to be managed by the TARGET NODE – ie. to allow the Target to decide if it can continue with QoE measuring or not:
In order to allow the QoE measurement to continue after relocation, the trace session must be managed so it can be smoothly transferred from the source network node to the target network node, and so that the trace session can be managed in the new target node25.  (Background, pages 1-2) 
Regarding “..(the source BTS) receiving from the target network node, feedback indicating whether the “service” will be continued (or terminated”), at least Ogami or Hakola teach a Target notifying the Source that it can/cannot support a service (eg. handoff, Pro Se) that is requested for a particular mobile.
Ogami teaches if a handoff SERVICE will/won’t be provided while Hakola teaches if Proximity Service (Pro Se) will/won’t be provided:
i.  Ogami US 20080153495  teaches feedback from a Target BTS/RNC to the Source BTS/RNC as to whether it can accept a handover or not.  This reads on a requrest for SERVICE (ie. such as mobility service) to be provided by the Target and a Yes/No answer (similar to Continue/Terminate) is provided, which reads on the limitation.   Hence, both answers are provided.
[0122] The Target RNC 7 determines whether it can accept a handover or not based on the radio quality information between the UE 1 and the Target NodeB 3 (step S85), and notifies the Source RNC 6 of the result (step S86).   If it cannot accept a handover, the Source RNC 6 stops handover processing. On the other hand, when it can accept a handover, the Source RNC 6 has the channel between the UE 1 and the Source NodeB 2 be released (steps S87 through S89).   Thereafter, it notifies the Target NodeB 3 of context information necessary for communication with the UE 1 via the Target RNC 7 (steps S90 and S91).
ii. Hakola et al. US 20140106757 that the source may (or may not) receive information/feedback from the Target as to whether it is capable of supporting a service, such as Proximity Services (Pro Se), which again reads on the limitation that the Target is able (or not able) to support a service requested by the Source.
   [0038]  The response 610 may be an explicit indication on whether target eNB 200 is Pro se capable or not.  However, in an embodiment, the source node 100 may detect that the response message 610 does not comprise any information related to the capability of the target node 200 to support the proximity services. This may be the case for a target node 200 of older release which may not be able to interpret the additional ProSe information sent by the source eNB 100 in message 608.   The lack of ProSe information in the response 610 may cause the source node 100 to determine that the target node 200 is not capable to support the proximity services.
Thusly, one skilled sees that feedback data as to IF the service will continue at the Target is taught by the prior art – it allows the network to decide if it will continue with that selected Target or perhaps select another Target from the neighbor list.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that (the source BTS) receiving from the target network node, feedback indicating whether the service will be continued (or terminated to provide the Source node information as to if the target can support service functionality or not (so the target is used or another will be selected).
The AAPA and {Ogami or Hakola} are silent on the Source RAN/BTS notifying the QoE/service node whether “the service” will be continued (or terminated) following the transfer of servicing the terminal from the source to the target network node.  
Essentially, the prior art does not specifically teach that the Source Node is in between and “relays” the Target’s feedback answer to the Service function/entity (Prior Art Racz, previously used but not cited had the Target send the answer directly to the network’s service node).   To cure this deficiency, the examiner notes that locating the Service function/entity at the RAN/BTS would provide for information to flow from the Target RAN/BTS to the Source RAN/BTS who then passes/relays the data to the service function/entity co-located at the Source RAN/BTS.   This was shown previously in examiner’s figure 3 above.
Wei et al. US 9,930,675 teaches that the QoE entity/function can be co-located at the RAN (Source, Target, etc.).  Hence any data that sent from the Target to the Source is effectively relayed/forwarded to the QoE function/entity via the Source, which reads on the claim limitation.
(59)    For example, the QoE server is on a RAN side, and is located, together with a base station, in a same functional entity.   In this case, the QoE server performs a resource allocation adjustment according to the resource control policy that is for the  serving cell and determined in step 303.   Specifically, the QoE server may adjust network resource allocation provided for a service.   For example, the QoE server correspondingly increases or decreases a bit rate. In this way, network resources can be effectively adjusted,  thereby optimizing allocation of shared network resources and enhancing user experience.   (C9, L15-26)
Wei’s figure 4 below shows that the RAN and QoE can be co-located, so any QoE data sent from a Target to the Source would be “relayed” internally to the QoE server since they are co-located:

    PNG
    media_image3.png
    375
    469
    media_image3.png
    Greyscale

Thusly, the AAPA teaches QoE, handoff and feedback to the QoE function/entity while Ogami/Hakola taught feedback about the Target continuing with the service and interaction between the RAN’s/BTS’s while Wei teaches QoE function/entity being located at a Source RAN/BTS – these all combine to allow the Target to provide feedback to the Source which passes/relays it to the QoE function (at the Source RAN).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the Source Node notifying the first Measurement Initiating node whether the “the service” will be continued by the terminal (or terminated) following the transfer of servicing the terminal from the source to the target network node, to provide a response to “the service” as to IF said service will continue at the Target (so that the Target is used or another is selected, etc.).
The entire combination of art is depicted in the figure below:
    PNG
    media_image4.png
    360
    640
    media_image4.png
    Greyscale

As per claims 60 and 66 , the combo teaches claim 59/65 wherein the transfer of service of the terminal is a handover from the source node to the target node (see previous, the AAPA teaches a relocation/handoff from a source/serving node to a target node).


As per claims 61 and 67, the combo teaches claim 59/65 wherein the transfer of service of the terminal from the source network node to the target network node is an inter-RAT handover wherein the target network node operates according to a different Radio Access Technology than the source network node (The AAPA teaches the other RAN can be “..a serving node in a different RAN..”, See Background pages 1-2, which is interpreted as an Inter-RAT handover since its not an INTRA-RAT handoff).  Note that Inter-RAT handoffs are well known in the art:
Maejima (US 2010/0081428 – See PTO 892), pertinent but not cited, teaches handoff from different RATS/Access Points and between different protocols and technologies (See Figure 3):
 [0014] FIG. 4 is a signal flow diagram illustrating handover of a VoIP call from a WiFi network to a cellular network according to embodiments of the invention.
Even Soliman (US 2014/0146691 – See IDS), pertinent but not cited, teaches inter-RAT handoff among different RATS and technologies:
 [0006] In mobile communication networks, multiple co-located radio technologies and multiple co-located carriers will typically be deployed requiring efficient inter-radio technologies (inter-RAT) and inter-frequency handover mechanisms and radio resource management to retain better quality of service. Inter-RAT handover enables the mobility between E-UTRAN and other technologies such as WCDMA, GSM, and cdma2000.



As per claims 62 and 68, the combo teaches claim 59/67 wherein the transfer of service of the terminal from the source network node to the target network node is a Serving Radio Network Subsystem (SRNS) relocation (The AAPA teaches a handoff which reads on a SRNS relocation since service moved from the Source/Serving RAN/BTS to a Target.   See also Ogami who teaches handoff).

As per claims 63, 69, 75 and 78, the combo teaches claim 59/65/74/77 wherein sending the trace session information related to the QoE Measurement from the source network node to the target network node comprises routing the trace session information through a Core Network (CN) of the wireless communication network (The AAPA teaches the QoE configuration is sent from various places to the target, ie. mobile to serving node, to Core Network (CN), to the target node) - The QoE configuration is sent either from OAM to RAN, or from CN to RAN  (Background pages 1-2)       
Examiner’s NOTE:	 CN is core network
	

As per claim 65, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 65, the limitations put forth are literally the “reverse” of claim 59 – ie. from the perspective of the TARGET NODE (whereas claim 59’s perspective was the SERVING NODE), thusly claim 65 reads from the perspective of the TARGET and the TARGET does perform the method of  “receiving trace session information related to QoE Measurement from the source network node”, “sending to the source network node feedback indicating whether the QoE measurement will be continued or terminated” and “if the the QoE Measurement is to be continued, receiving from the Measurement Initiating node one or more messages managing the trace session are found in claim 59 (where these same limitations are found in claim 59).  



As per claim 71, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 71, the limitations put forth are from the perspective of the Measurement Initiating Node (as found in the AAPA) and includes the management/control of the source and target nodes with respect to the trace sessionliterally during handoff (See previous). 

As per claims 72 and 81, the combo teaches claim /7180 wherein the processing circuitry is further characterized by being operative to, prior to managing the trace session at the target network node, send to the source node modified trace session information for the source network node to send to the target network node.  
The AAPA teaches that the source (or network/RNC) will send QoE data to the target before the handoff (ie. Pages 1-2 teach setting up the handoff before the terminal actually hands off to begin tracing at the target) which is interpreted as being “modified” since this is the “latest” information available for the handoff and is thusly “modified” from any previous data that had been sent (ie. there wasn’t a target node specified but now there is a target identified for handoff and/or there were other possible targets identified but now there is only the one target identified which the terminal will handoff to).  Hence one skilled sees that the Qoe/Trace would be sent PRIOR TO a handoff whereupon the Target will then decide about continuing/terminating QoE/Trace measurements.

As per claims 73 and 83, the combo teaches claim 71/80 wherein the processing circuitry is further characterized by being operative to, after the transfer of service of the terminal from the source to the target network node, deactivate the trace session at the target network node (The AAPA teaches that the source (or network/RNC) will send QoE data to the target before the handoff, hence one skilled sees that AFTER the handoff, the Target will then decide about continuing/terminating QoE/Trace measurements).  Also see Ogami or Hakola who teach determining if the BTS can support a service (and notification)



As per claim 74, the examiner notes that the rejection of claim 59 puts forth the same limitations (ie. source node) and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 74, the limitations put forth are from the perspective of the Measurement Initiating Node (as found in the AAPA) and includes the management/control of the source and target nodes with respect to the trace session during handoff (See previous). 

As per claim 77, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 77, the limitations put forth are literally the “reverse” of claim 59 – ie. from the perspective of the TARGET NODE (whereas claim 59’s perspective was the SERVING NODE), thusly claim 65 reads from the perspective of the TARGET and the TARGET does perform the method of  “receiving trace session information related to QoE Measurement from the source network node”, “sending to the source network node feedback indicating whether the QoE measurement will be continued or terminated” and “if the the QoE Measurement is to be continued, receiving from the Measurement Initiating node one or more messages managing the trace session are found in claim 59 

As per claim 80, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 80, the limitations put forth are from the perspective of the Measurement Initiating Node (as found in the AAPA) and includes the management/control of the source and target nodes with respect to the trace session during handoff. 

As per claim 82, the combo teaches claim 80 wherein the Measurement Initiating node does not participate in the transfer of service of the terminal (The AAPA teaches that the network/RNC/BTS devices are involved in handoff but not any other devices such as the Measurement Initiating node), and wherein the modified trace session information is sent to the source network node in a handshaking message (The AAPA teaches a REQUEST message from the RAN/Source and a RESPONSE from the Terminal to that request, which is/are interpreted as “handshaking messgaes” since they are a request/response-type process which is known as handshaking in the art).  
Claims 64, 70, 76 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA/{Ogami US 20080153495  or Hakola et al. US 20140106757 }/Wei et al. US 9,930,675 and further in view of Racz US 2011/0319115.
As per claims 64, 70, 76 and 79 the combo teaches claim 59/65/74/77 but is silent on wherein receiving (or sending) feedback indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving (or sending) feedback from the Core Network (CN), which the target network node sent to the CN.
Note that the AAPA teaches that “it is assumed that the QoE measurements should continue by the terminal (ie. during/after relocation/handoff) – SPEC page 2, L19-22.     The AAPA also teaches that “in order to allow the QoE measurement to continue, the trace session must be managed so it can be transferred smoothly from source node to the target node and so that the trace session can be managed in the new target node). 
Ogami or Hakola teach determining if a BTS can support a service (and notification of such) – see previous.
Further to this point is Racz US 2011/0319115 who teaches that the target node will send feedback if at least the tracing process will not continue at the target (he also does NOT need to send feedback if the tracing will continue – which is “inferred” feedback, ie. no feedback infers that the tracing will continue).  Hence feedback as to continuing/terminating is taught by Racz):
[0039] 4. At UE mobility, the target eNB 22 receives the trace configuration at step 23, and at step 24 re-evaluates the eNB-specific part of the UE selection condition, received in the passed trace context. If the trace was already active in the source cell, and the conditions are still satisfied in the target cell, the trace is continued and no signaling needs to take place. If the trace was active in the source cell but the conditions are no longer satisfied in the target cell, the target eNB sends an RRC reconfiguration message 25 to the UE 13 deactivating the measurement reporting of the UE 13 and may inform the MME 11 about the unsuccessful UE selection in a Trace Cancel Notify message 26 (introduced above). In response to the indication, the MME may decide to deactivate the trace for the particular UE.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein receiving (or sending) feedback indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving (or sending) feedback from the Core Network (CN), which the target network node sent to the CN, to provide the ability to notify the network if tracing will/won’t continue when the terminal hands-off to the target.
Note that claims 65, 70 and 77 are the reverse (ie. sending instead of receiving) of claim 59.




Allowable Subject Matter
The examiner notes that a more favorable outcome may occur if the applicant amends as follows:
	Independent claim + claim 61 + claim 82

A signed terminal disclaimer would also be required.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414